                     IN THE UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF WASHINGTON

                                    AT SEATTLE



SCOTT E. STAFNE,                             Case No. 2:17-cv-01692-MHS

             Plaintiff,                      JUDGMENT

      v.

THOMAS S. ZILLY,
JOHN C. COUGHENOUR,
BARRY G. SILVERMAN, and
TY TRENARY,

             Defendants.


Michael H. Simon, District Judge.

      Based on the Court’s OPINION AND ORDER,

      IT IS ADJUDGED that this case is DISMISSED WITH PREJUDICE.

      DATED this 9th day of October, 2018.

                                             /s/ Michael H. Simon
                                             Michael H. Simon
                                             United States District Judge




PAGE 1 – JUDGMENT
